Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two of the fluidically-isolated fluid container” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrej (US 20040168771).
Regarding claim-1, Andrej discloses a fluid (Plasma) processing system (Abstract; Fig.1-3, 6), comprising: 
a magnetic assembly comprising at least one magnetic structure (Fig.1-2), each magnetic structure comprising a plurality of electromagnets (51A-L, Fig.2) disposed about a center axis ([0020]; Fig.2), wherein each of the plurality of electromagnets has an electrically-conductive coil (55, Fig.1-2) disposed about a centerline extending toward the center axis of the magnetic structure ([0020-0021]), 
wherein the magnetic structure is configured to receive a fluid container (14, Fig.1) defining a fluid chamber (interior region 16, Fig.1) ([0015]) therein for containing a fluid (Plasma) and a plurality of magnetic particles (charged particles) (Plasma collection of charged particles (ions corresponds to magnetic particles) [0003]), and 
wherein each of the plurality of electromagnets (51) are configured to generate a magnetic field within the fluid container (14) disposed on the center axis of the magnetic structure when an electrical signal is applied to each of the electromagnets' electrically- conductive coil ([0035]); and 
a control component (60, Fig.1) coupled to the at least one magnetic structure, the control component being configured to control the magnetic field generated by each of the plurality of electromagnets (51) to generate a magnetic field gradient within the at least one fluid container (14) sufficient to magnetically influence the plurality of magnetic particles within the fluid (Plasma) ([0034-0035]).
Regarding claim-2, Andrej discloses wherein the centerline of each of the plurality of electromagnets (51A-L) is co-planar with the centerline of the other of the plurality of electromagnets (See Fig.1-2).
Regarding claim-4, Andrej discloses wherein the magnetic structure comprises four electromagnets (plurality of Electromagnets 51A-L, Fig.1-2).
Regarding claim-9, Andrej discloses wherein the magnetic assembly is configured to magnetically influence the plurality of magnetic particles in a z-direction and/or in an x-y direction (See Fig.1-3).
Regarding claim-14, Andrej discloses wherein the control component (60) is configured to control the magnetic field generated by each of the plurality of electromagnets (51A-L) via applying at least one radio frequency waveform to each of the plurality of electromagnets, wherein the at least one radio frequency (RF) waveform applied to each of the plurality of electromagnets (51) in a magnetic structure exhibits a phase delay relative to the radio frequency waveform applied the other of the plurality of electromagnets ([0003], [0024], [0028]).
Regarding claim-15, Andrej discloses a method for processing fluids (Plasma) (Abstract; Fig.1-3, 6), comprising: 
delivering a fluid (Plasma) and a plurality of magnetic particles (charged particles) to a fluid chamber (16) of at least one fluid container (14) disposed on a center axis of a magnetic assembly comprising at least one magnetic structure (Fig.1-3), wherein the at least one magnetic structure comprises a plurality of electromagnets (51A-L) disposed about the periphery of the fluid container (14), each of the plurality of electromagnets having an electrically-conductive coil (55) disposed about a centerline that extends toward the center axis (Fig.1-2); 
providing an electrical signal to each of the plurality of electromagnets so as to generate a magnetic field within the at least one fluid container (14), wherein the magnetic field is configured to influence the plurality of magnetic particles (charged particles); adjusting the electrical signal to modify the magnetic field within the fluid sample ([0034-0035] also, [0003], [0024], [0028]); and 
thereafter withdrawing the sample fluid from the fluid container. A person skilled in the art can easily construed once the fluid process is completed, the processed sample fluid (plasma) would be withdrawn from the container (14).
Regarding claim-20, Andrej discloses wherein the plurality of electromagnets (51A-L) comprises: 
a first pair of electromagnets (i.e. 51F and 51L) disposed on opposed sides of the center axis (Fig.2), wherein each electromagnet of the first pair has an electrically-conductive coil (55) disposed about a first centerline extending through the center axis (Fig.2-3), 
a second pair of electromagnets (i.e. 51I and 51C) disposed on opposed sides of the center axis (Fig.2), wherein each electromagnet of the second pair has an electrically-conductive coil (55) disposed about a second centerline extending through the center axis, and wherein the second centerline is perpendicular to the first centerline (Fig.2-3), 
wherein the electrical signal provided to each electromagnet in the first pair generates a magnetic field on the first centerline in the same direction as the other electromagnet in the first pair and the electrical signal provided to each electromagnet in the second pair generates a magnetic field on the second centerline in the same direction as the other electromagnet in the second pair ([0034-0035]).

Claims 1-11, 15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddiqi (US 6231760).
Regarding claim-1, Siddiqi discloses a fluid (liquid) processing system (Abstract; Claim-1; Col.9 line28-67 to Col.10 line1-22; Fig.1, 10B), comprising: 
a magnetic assembly comprising at least one magnetic structure (Fig.1, 10B), each magnetic structure comprising a plurality of electromagnets (101A-R, Fig.10B) disposed about a center axis, wherein each of the plurality of electromagnets has an electrically-conductive coil disposed about a centerline extending toward the center axis of the magnetic structure (Col.9 line28-44), 
wherein the magnetic structure is configured to receive a fluid container (102) defining a fluid chamber therein for containing a fluid (liquid test medium) and a plurality of magnetic particles (103) (Col.9 line28-56), and 
wherein each of the plurality of electromagnets (101 A-R) are configured to generate a magnetic field within the fluid container (102) disposed on the center axis of the magnetic structure when an electrical signal is applied to each of the electromagnets' electrically- conductive coil (Col.9 line28-44; Col.9 line57-67 to Col.20 line1-3); and 
a control component coupled to the at least one magnetic structure, the control component being configured to control the magnetic field generated by each of the plurality of electromagnets to generate a magnetic field gradient within the at least one fluid container sufficient to magnetically influence the plurality of magnetic particles within the fluid (The magnetic field gradients may be generated by one or more permanent magnet(s) or electromagnet(s). Permanent magnets are generally preferred for use in laboratory-scale operations and for automated devices employed in clinical diagnostics are preferred. However, larger scale devices or automated devices such as those employed in pharmaceutical or industrial production can be more advantageously produced using electromagnets, since the field gradients can be more easily altered under automatic control (corresponds to control component) to effect various processing steps, Col.11 line23-32).
Regarding claim-2, Siddiqi discloses wherein the centerline of each of the plurality of electromagnets (101A-R) is co-planar with the centerline of the other of the plurality of electromagnets (Fig.10B).
Regarding claim-3, Siddiqi discloses the fluid chamber (64, 74, 84, 94; Fig.6-9) extending from a lower, closed end to an upper, open end configured to be open to the atmosphere to receive the fluid to be processed therethrough (Col.20 line10-12).
Regarding claim-4, Siddiqi discloses wherein the magnetic structure comprises four electromagnets (Plurality of electromagnets 101A-R; Fig.10B) (Col.20 line4-9).
Regarding claim-5, Siddiqi discloses wherein the magnetic assembly comprises a plurality of magnetic structures disposed in at least two horizontal layers (multiple layers having magnets 92a-f) corresponding to a plurality of vertical positions about the center axis (See Fig.9), and wherein each magnetic structure is configured to magnetically influence the plurality of magnetic particles in an x-y direction within its 32WO 2018/138631PCT/IB2018/050399corresponding horizontal layer when an electrical signal is provided to the electromagnets of each magnetic structure independent of the other of said plurality of magnetic structures (permanent magnets or electromagnets Col.6 line59-62; Col.11 line23-32 with Col.9 line28-44).
Regarding claim-6, Siddiqi discloses wherein the plurality of electromagnets (101A-R, Fig.10B; or 92a-f, Fig.9 “combining configuration of Fig.9 and 10B”) (permanent magnets or electromagnets Col.6 line59-62; Col.11 line23-32) comprises: 
a first pair of electromagnets (i.e. 101H and 101R) each of which has an electrically-conductive coil disposed about a first centerline extending through the center axis, wherein the electromagnets of the first pair are disposed on opposed sides of the center axis (Col.19 line29-44; Fig.10B); and 
a second pair of electromagnets (i.e. 101D and 101M) each of which has an electrically-conductive coil disposed about a second centerline extending through the center axis, wherein the electromagnets of the second pair are disposed on opposed sides of the center axis, and wherein the second centerline is perpendicular to the first centerline (Col.19 line29-44; Fig.10B).
Regarding claim-7, Siddiqi discloses wherein the control component is configured to apply an electrical signal to the electromagnets such that each electromagnet in the first pair generates a magnetic field on the first centerline in the same direction as the other electromagnet in the first pair and such that each electromagnet in the second pair generates a magnetic field on the second centerline in the same direction as the other electromagnet in the second pair (The magnetic field gradients may be generated by one or more permanent magnet(s) or electromagnet(s). Permanent magnets are generally preferred for use in laboratory-scale operations and for automated devices employed in clinical diagnostics are preferred. However, larger scale devices or automated devices such as those employed in pharmaceutical or industrial production can be more advantageously produced using electromagnets, since the field gradients can be more easily altered under automatic control (corresponds to control component) to effect various processing steps, Col.11 line23-32.
Regarding claim-8, Siddiqi discloses wherein the centerline of each of the plurality of electromagnets (101H and 101R; 101D and 101M) in each horizontal layer (multiple layers having magnets 92a-f or 101A-R; Fig.9) are co-planar, and wherein the centerlines of the electromagnets in each horizontal layer are in a parallel plane relative to the centerlines of the electromagnets (101H and 101R; 101D and 101M) in the other of the at least two horizontal layers (101A-R, Fig.10B; or 92a-f, Fig.9 “combining configuration of Fig.9 and 10B”) (permanent magnets or electromagnets Col.6 line59-62; Col.11 line23-32).
Regarding claim-9, Siddiqi discloses wherein the magnetic assembly is configured to magnetically influence the plurality of magnetic particles (103) in a z-direction and/or in an x-y direction (Fig.10B).
Regarding claim-10, Siddiqi discloses wherein the magnetic assembly (31, Fig.3; 41, Fig.4; 125, Fig.12) comprises an array of a plurality of magnetic structures (electromagnets 31; 41; 126 respectively) each of which is configured to receive a fluidically-isolated container (33; 43; 124 respectively), wherein the center axis of each magnetic structure is parallel to the center axis of the other of the plurality of magnetic structures (Fig.3, 4, 12 respectively), and wherein at least one electromagnet of the array is shared 33WO 2018/138631PCT/IB2018/050399 between adjacent magnetic structures and is configured to generate a magnetic field in at least two of the fluidically-isolated fluid containers (plurality of container, Fig.3, 4, 12) (Col.13 line47-63; Col.14 line27-43; Col.16 line1-7).
Regarding claim-11, Siddiqi discloses wherein the magnetic particles are paramagnetic particles (Col.2 line30-34; Col.4 line53-57).
Regarding claim-15, Siddiq discloses a method for processing fluids (Abstract; Claim-1; Col.9 line28-67 to Col.10 line1-22; Fig.1, 10B), comprising: 
delivering a fluid (liquid sample) and a plurality of magnetic particles (103) to a fluid chamber (102) of at least one fluid container disposed on a center axis of a magnetic assembly comprising at least one magnetic structure (Fig.10B), wherein the at least one magnetic structure comprises a plurality of electromagnets (101A-R) disposed about the periphery of the fluid container, each of the plurality of electromagnets having an electrically-conductive coil disposed about a centerline that extends toward the center axis (Col.19 line28-44); 
providing an electrical signal to each of the plurality of electromagnets so as to generate a magnetic field within the at least one fluid container, wherein the magnetic field is configured to influence the plurality of magnetic particles (Col.9 line28-44, Col.9 line57-67 to Col.20 line1-3); 
adjusting the electrical signal (Power level) to modify the magnetic field within the fluid sample (Col.9 line57-67 to Col.20 line1-3); and 
thereafter withdrawing the sample fluid from the fluid container (Col.20 line35-41). A person skilled in the art can easily construed once the fluid process is completed, the processed sample fluid (liquid) would be withdrawn from the container (102).
Regarding claim-17, Siddiq discloses wherein the fluid chamber (64, 74, 84, 94; Fig.6-9) extends from a lower, closed end to an upper, open end configured to be open to the atmosphere to receive the fluid to be processed therethrough (Col.20 line10-12).
Regarding claim-18, Siddiq discloses wherein the fluid container (23, 64, 74, 84, 94; Fig.5D, 6-9) comprises an open port probe (top is open), the open port probe comprising a tubular member (23), an inlet and an outlet for a solvent (defined at top for dispense and transfer of suspension of magnetic particles), a tip end open to the atmosphere and configured such that a solvent is directed to the tip end (dispense via pipette 59). 
Regarding claim-20, Siddiq discloses wherein the plurality of electromagnets (101 A-R) comprises: 
a first pair of electromagnets (i.e. 101H and 101R) disposed on opposed sides of the center axis, wherein each electromagnet of the first pair has an electrically-conductive coil disposed about a first centerline extending through the center axis (Col.19 line29-44; Fig.10B), 
a second pair of electromagnets (i.e. 101D and 101M) disposed on opposed sides of the center axis, wherein each electromagnet of the second pair has an electrically-conductive coil disposed about a second centerline extending through the center axis, and wherein the second centerline is perpendicular to the first centerline (Col.19 line29-44; Fig.10B), 
wherein the electrical signal provided to each electromagnet in the first pair generates a magnetic field on the first centerline in the same direction as the other electromagnet in the first pair and the electrical signal provided to each electromagnet in the second pair generates a magnetic field on the second centerline in the same direction as the other electromagnet in the second pair (Col.9 line28-44; Col.9 line57-67 to Col.20 line1-3).



Claims 1-12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanbin (US 20070114181).
Regarding claim-1, Yanbin discloses a fluid processing system (Abstract; Claim-46; [0003]; [0052-0055]; Fig.1-3, 5-8), comprising: 
a magnetic assembly (204/1002, Fig.6/Fig.8) comprising at least one magnetic structure (Fig.7-8), each magnetic structure comprising a plurality of electromagnets (504, Fig.6-8) disposed about a center axis (Fig.7-8), wherein each of the plurality of electromagnets has an electrically-conductive coil disposed about a centerline extending toward the center axis of the magnetic structure ([0055]; Fig.8), 
wherein the magnetic structure is configured to receive a fluid container (Fig.2D) defining a fluid chamber (100, Fig.2A-D, 7) therein for containing a fluid (sample) and a plurality of magnetic particles (102) ([0049]), and 
wherein each of the plurality of electromagnets are configured to generate a magnetic field within the fluid container disposed on the center axis of the magnetic structure when an electrical signal is applied to each of the electromagnets' electrically- conductive coil ([0052], [0054-0055]); and 
a control component (202, Fig.5) coupled to the at least one magnetic structure, the control component being configured to control the magnetic field generated by each of the plurality of electromagnets to generate a magnetic field gradient within the at least one fluid container sufficient to magnetically influence the plurality of magnetic particles within the fluid ([0052-0055]).
Regarding claim-2, Yanbin discloses wherein the centerline of each of the plurality of electromagnets (504) is co-planar with the centerline of the other of the plurality of electromagnets (Fig.7-8).
Regarding claim-3, Yanbin discloses the fluid chamber (100) extending from a lower, closed end to an upper, open end configured to be open to the atmosphere to receive the fluid to be processed therethrough (Fig.2A-D).
Regarding claim-4, Yanbin discloses wherein the magnetic structure comprises four electromagnets (plurality of electromagnet coils 504/CxLx) (Fig.8).
Regarding claim-5, Yanbin discloses wherein the magnetic assembly (1002) comprises a plurality of magnetic structures disposed in at least two horizontal layers (multiple layers 1-5, Fig.7) corresponding to a plurality of vertical positions about the center axis, and wherein each magnetic structure is configured to magnetically influence the plurality of magnetic particles (102) in an x-y direction within its 32WO 2018/138631PCT/IB2018/050399 corresponding horizontal layer when an electrical signal is provided to the electromagnets of each magnetic structure independent of the other of said plurality of magnetic structures ([0055]).
Regarding claim-6, Yanbin discloses wherein the plurality of electromagnets (504/Cxlx, Fig.5-8) comprises: 
a first pair of electromagnets (C1L1 and C4L1) each of which has an electrically-conductive coil disposed about a first centerline extending through the center axis, wherein the electromagnets of the first pair are disposed on opposed sides of the center axis ([0055], Fig.8); and 
a second pair of electromagnets (C2L1 and C5L1) each of which has an electrically-conductive coil disposed about a second centerline extending through the center axis, wherein the electromagnets of the second pair are disposed on opposed sides of the center axis, and wherein the second centerline is perpendicular (slightly diagonal) to the first centerline ([0055], Fig.8). A person skilled in the art can easily construed to arrange second pair of electromagnets perpendicular to the first pair of electromagnets.
Regarding claim-7, Yanbin discloses wherein the control component (202) is configured to apply an electrical signal to the electromagnets such that each electromagnet in the first pair generates a magnetic field on the first centerline in the same direction as the other electromagnet in the first pair and such that each electromagnet in the second pair generates a magnetic field on the second centerline in the same direction as the other electromagnet in the second pair (The coils in each of five layers may be controlled individually by the controller 202 to generate rotating magnetic fields, [0055]).
Regarding claim-8, Yanbin discloses wherein the centerline of each of the plurality of electromagnets in each horizontal layer are co-planar, and wherein the centerlines of the electromagnets in each horizontal layer are in a parallel plane relative to the centerlines of the electromagnets in the other of the at least two horizontal layers (Fig.7-8).
Regarding claim-9, Yanbin discloses wherein the magnetic assembly is configured to magnetically influence the plurality of magnetic particles in a z-direction and/or in an x-y direction (Fig.7-8).
Regarding claim-11, Yanbin discloses wherein the magnetic particles (102) are paramagnetic particles ([0039]).
Regarding claim-12, Yanbin discloses wherein the control component (202) is configured to control the magnetic field generated by each of the plurality of electromagnets via applying a square waveform to each of the plurality of electromagnets (504/CxLx) ([0050-0055]).
Regarding claim-15, Yanbin discloses a method for processing fluids (Abstract; Claim-46; [0003]; [0052-0055]; Fig.1-3, 5-8), comprising: 
delivering a fluid (sample) and a plurality of magnetic particles (102) to a fluid chamber (100) of at least one fluid container (Fig.2D) disposed on a center axis of a magnetic assembly (502/1002) comprising at least one magnetic structure (Fig.7-8), wherein the at least one magnetic structure comprises a plurality of electromagnets (504/CxLx) disposed about the periphery of the fluid container (100), each of the plurality of electromagnets having an electrically-conductive coil disposed about a centerline that extends toward the center axis; 
providing an electrical signal to each of the plurality of electromagnets so as to generate a magnetic field within the at least one fluid container (100), wherein the magnetic field is configured to influence the plurality of magnetic particles (102) ([0055]); 
adjusting the electrical signal to modify the magnetic field within the fluid sample ([0055]); and 
thereafter withdrawing the sample fluid from the fluid container. A person skilled in the art can easily construed once the fluid process is completed, the processed sample fluid (sample) would be withdrawn from the container (100).
Regarding claim-16, Yanbin discloses wherein the magnetic particles (102) are paramagnetic particles ([0039]), wherein adjusting the electrical signal comprises applying a square waveform to each of the plurality of electromagnets (504/CxLx) ([0050-0055]).
Regarding claim-17, Yanbin discloses wherein the fluid chamber (100) extends from a lower, closed end to an upper, open end configured to be open to the atmosphere to receive the fluid to be processed therethrough (Fig.2A-D).
Regarding claim-20, Yanbin discloses wherein the plurality of electromagnets (504/CxLx) comprises: 
a first pair of electromagnets (C1L1 and C4L1) disposed on opposed sides of the center axis, wherein each electromagnet of the first pair has an electrically-conductive coil disposed about a first centerline extending through the center axis ([0055], Fig.8), 
a second pair of electromagnets (C2L1 and C5L1) disposed on opposed sides of the center axis, wherein each electromagnet of the second pair has an electrically-conductive coil disposed about a second centerline extending through the center axis, and wherein the second centerline is perpendicular to the first centerline ([0055], Fig.8). A person skilled in the art can easily construed to arrange second pair of electromagnets perpendicular to the first pair of electromagnets. 
wherein the electrical signal provided to each electromagnet in the first pair generates a magnetic field on the first centerline in the same direction as the other electromagnet in the first pair and the electrical signal provided to each electromagnet in the second pair generates a magnetic field on the second centerline in the same direction as the other electromagnet in the second pair (The coils in each of five layers may be controlled individually by the controller 202 to generate rotating magnetic fields, [0055]).


Claims 1-4, 9, 11-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 9511368).
Regarding claim-1, Kim discloses a fluid (biochemical sample) processing system (Abstract; Fig.1 Col.6 line66 to Col.7 line24; Fig.1, 15), comprising: 
a magnetic assembly comprising at least one magnetic structure (Fig.1, 15), each magnetic structure comprising a plurality of electromagnets (105) disposed about a center axis, wherein each of the plurality of electromagnets has an electrically-conductive coil disposed about a centerline extending toward the center axis of the magnetic structure (Fig.1), 
wherein the magnetic structure is configured to receive a fluid container (Fig.15) defining a fluid chamber therein for containing a fluid (biomaterial) and a plurality of magnetic particles (104) (In yet another embodiment, a radial-type soft magnetic microstructure is provided, which may include a plurality of magnetic structure transporting portions in radial arrayCol.4 line18-20), and 
wherein each of the plurality of electromagnets (105) are configured to generate a magnetic field within the fluid container (Fig.15) disposed on the center axis of the magnetic structure when an electrical signal is applied to each of the electromagnets' electrically- conductive coil; and a control component (107) coupled to the at least one magnetic structure, the control component being configured to control the magnetic field generated by each of the plurality of electromagnets to generate a magnetic field gradient within the at least one fluid container sufficient to magnetically influence the plurality of magnetic particles within the fluid (Col.6 line66 to Col.7 line24).
Regarding claim-2, Kim discloses wherein the centerline of each of the plurality of electromagnets is co-planar with the centerline of the other of the plurality of electromagnets (Fig.1).
Regarding claim-3, Kim discloses the fluid chamber extending from a lower, closed end to an upper, open end configured to be open to the atmosphere to receive the fluid to be processed therethrough (Fig.1, 15).
Regarding claim-4, Kim discloses wherein the magnetic structure comprises four electromagnets (105, Fig.1).
Regarding claim-9, Kim discloses wherein the magnetic assembly (105) is configured to magnetically influence the plurality of magnetic particles in a z-direction and/or in an x-y direction (Fig.1).
Regarding claim-11, Kim discloses wherein the magnetic particles (104) are paramagnetic particles (superparamagnetic structure) (Col.4 line58-59, Col.8 line14-16).
Regarding claim-12, Kim discloses wherein the control component (107) is configured to control the magnetic field generated by each of the plurality of electromagnets via applying a square waveform to each of the plurality of electromagnets (Col.6 line66 to Col.7 line24).
Regarding claim-13, Kim discloses wherein the squarewave exhibits a frequency in a range of about 0.5 Hz to about 30 Hz (Col.3 line1-5; Fig.5-6).
Regarding claim-14, Kim discloses wherein the control component (107) is configured to control the magnetic field generated by each of the plurality of electromagnets (105) via applying at least one radio frequency waveform to each of the plurality of electromagnets, wherein the at least one radio frequency waveform applied to each of the plurality of electromagnets in a magnetic structure exhibits a phase delay relative to the radio frequency waveform applied the other of the plurality of electromagnets (Col.6 line66 to Col.7 line24; Col.3 line1-5; Fig.5-6).
Regarding claim-15, Kim discloses a method for processing fluids (biochemical sample) (Abstract; Fig.1 Col.6 line66 to Col.7 line24; Fig.1, 15), comprising: 
delivering a fluid (sample) and a plurality of magnetic particles (104) to a fluid chamber of at least one fluid container (Fig.15) disposed on a center axis of a magnetic assembly comprising at least one magnetic structure (105) (In yet another embodiment, a radial-type soft magnetic microstructure is provided, which may include a plurality of magnetic structure transporting portions in radial arrayCol.4 line18-20), wherein the at least one magnetic structure comprises a plurality of electromagnets (plurality of 105) disposed about the periphery of the fluid container, each of the plurality of electromagnets having an electrically-conductive coil disposed about a centerline that extends toward the center axis (Fig.1); 
providing an electrical signal to each of the plurality of electromagnets so as to generate a magnetic field within the at least one fluid container, wherein the magnetic field is configured to influence the plurality of magnetic particles; adjusting the electrical signal to modify the magnetic field within the fluid sample (Col.6 line66 to Col.7 line24); and 
thereafter withdrawing the sample fluid from the fluid container. A person skilled in the art can easily construed once the fluid process is completed, the processed sample fluid (sample) would be withdrawn from the container (Fig.15).
Regarding claim-16, Kim discloses wherein the magnetic particles are paramagnetic particles (104) (superparamagnetic structure) (Col.4 line58-59, Col.8 line14-16, wherein adjusting (via 107) the electrical signal comprises applying a square waveform to each of the plurality of electromagnets (Col.6 line66 to Col.7 line24).
Regarding claim-17, Kim discloses wherein the fluid chamber extends from a lower, closed end to an upper, open end configured to be open to the atmosphere to receive the fluid to be processed therethrough (Fig.1, 15).
Regarding claim-20, Kim discloses wherein the plurality of electromagnets (105) comprises: 
a first pair of electromagnets disposed on opposed sides of the center axis, wherein each electromagnet of the first pair has an electrically-conductive coil disposed about a first centerline extending through the center axis (Fig.1), 
a second pair of electromagnets disposed on opposed sides of the center axis, wherein each electromagnet of the second pair has an electrically-conductive coil disposed about a second centerline extending through the center axis, and wherein the second centerline is perpendicular to the first centerline (Fig.1), 
wherein the electrical signal provided to each electromagnet in the first pair generates a magnetic field on the first centerline in the same direction as the other electromagnet in the first pair and the electrical signal provided to each electromagnet in the second pair generates a magnetic field on the second centerline in the same direction as the other electromagnet in the second pair (Col.6 line66 to Col.7 line24).





Claims 1-2, 4, 9, 11-13, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toru (US 20100158657).
Regarding claim-1, Toru discloses a fluid processing system (Abstract; Fig.1; [0032-0035]), comprising: 
a magnetic assembly comprising at least one magnetic structure (Fig.1), each magnetic structure comprising a plurality of electromagnets (1) disposed about a center axis, wherein each of the plurality of electromagnets has an electrically-conductive coil (4A-D) disposed about a centerline extending toward the center axis of the magnetic structure ([0034]), 
wherein the magnetic structure is configured to receive a fluid container defining a fluid chamber (Fig.1) therein for containing a fluid (sample 2) and a plurality of magnetic particles ([0035]), and 
wherein each of the plurality of electromagnets are configured to generate a magnetic field within the fluid container disposed on the center axis of the magnetic structure when an electrical signal is applied to each of the electromagnets' electrically- conductive coil ([0034]); and 
a control component (3) coupled to the at least one magnetic structure, the control component being configured to control the magnetic field generated by each of the plurality of electromagnets to generate a magnetic field gradient within the at least one fluid container sufficient to magnetically influence the plurality of magnetic particles within the fluid ([0006], [0034]).
Regarding claim-2, Toru discloses wherein the centerline of each of the plurality of electromagnets is co-planar with the centerline of the other of the plurality of electromagnets (Fig.1).
Regarding claim-4, Toru discloses wherein the magnetic structure comprises four electromagnets (1, Fig.1).
Regarding claim-9, Toru discloses wherein the magnetic assembly is configured to magnetically influence the plurality of magnetic particles in a z-direction and/or in an x-y direction (Fig.1).
Regarding claim-11, Toru discloses wherein the magnetic particles are paramagnetic particles (6, Fig.2) ([0004], [0036]).
Regarding claim-12, Toru discloses wherein the control component is configured to control the magnetic field generated by each of the plurality of electromagnets via applying a square waveform to each of the plurality of electromagnets ([0032], [0035], [0044], [0048]).
Regarding claim-13, Toru discloses wherein the squarewave exhibits a frequency in a range of about 0.5 Hz to about 30 Hz (Frequency range graph Fig.6, [0035], [0070-0075]).
Regarding claim-15, Toru discloses a method for processing fluids (Abstract; Fig.1; [0032-0035]), comprising: 
delivering a fluid (substance sample 2) and a plurality of magnetic particles to a fluid chamber (Fig.1) of at least one fluid container disposed on a center axis of a magnetic assembly comprising at least one magnetic structure (Fig.1), wherein the at least one magnetic structure comprises a plurality of electromagnets (1) disposed about the periphery of the fluid container, each of the plurality of electromagnets having an electrically-conductive coil (4A-D) disposed about a centerline that extends toward the center axis ([0034]); 
providing an electrical signal to each of the plurality of electromagnets so as to generate a magnetic field within the at least one fluid container, wherein the magnetic field is configured to influence the plurality of magnetic particles ([0034-0035]); 
adjusting the electrical signal (via function generator 3) to modify the magnetic field within the fluid sample; and 
thereafter withdrawing the sample fluid from the fluid container. A person skilled in the art can easily construed once the fluid process is completed, the processed sample fluid (sample) would be withdrawn from the container.
Regarding claim-16, Toru discloses wherein the magnetic particles are paramagnetic particles (6, Fig.2) ([0004], [0036]), wherein adjusting the electrical signal comprises applying a square waveform to each of the plurality of electromagnets ([0032], [0035], [0044], [0048]; and Frequency range graph Fig.6, [0035], [0070-0075]).).
Regarding claim-20, Toru discloses wherein the plurality of electromagnets comprises: 
a first pair of electromagnets (defined by 4A and 4C) disposed on opposed sides of the center axis, wherein each electromagnet of the first pair has an electrically-conductive coil disposed about a first centerline extending through the center axis (Fig.1, [0034-0035]), 
a second pair of electromagnets (defined by 4B and 4D) disposed on opposed sides of the center axis, wherein each electromagnet of the second pair has an electrically-conductive coil disposed about a second centerline extending through the center axis, and wherein the second centerline is perpendicular to the first centerline (Fig.1, [0034-0035]), 
wherein the electrical signal provided to each electromagnet in the first pair generates a magnetic field on the first centerline in the same direction as the other electromagnet in the first pair and the electrical signal provided to each electromagnet in the second pair generates a magnetic field on the second centerline in the same direction as the other electromagnet in the second pair ([0006], [0034-0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim are 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqi (US 6231760) in view of German (US 20150318158).
Regarding claim-18, Siddiq discloses wherein the fluid container (23, 64, 74, 84, 94; Fig.5D, 6-9) comprises an open port probe (top is open), the open port probe comprising a tubular member (23), an inlet and an outlet for a solvent (defined at top for dispense and transfer of suspension of magnetic particles), a tip end open to the atmosphere and configured such that a solvent is directed to the tip end (dispense via pipette 59). 
German discloses a device and method for ionized molecule analysis as well as extraction of molecule of interest and also, taches wherein the fluid container (Fig.1) comprises an open port probe (top is open), the open port probe comprising a tubular member (Fig.1), an inlet and an outlet for a solvent (defined at top for dispense and extraction of target molecule), a tip end open to the atmosphere and configured such that a solvent is directed to the tip end (via SPME) ([0010], [0060]).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to alternatively provide Siddiqi’s apparatus with the fluid container comprises an open port probe, the open port probe comprising a tubular member, an inlet and an outlet for a solvent, a tip end open to the atmosphere and configured such that a solvent is directed to the tip end as taught by German for purpose of extracting and dispensing solution into the container.
Regarding claim-19, Siddiq as modified discloses contacting a substrate surface (34, Fig.1, 8; Taught by German) having an embedded analyte to the solvent to cause transfer of at least a portion of the analyte from the substrate surface to the solvent ([0010], [0013], [0027], [0060], [0062]; German).

Claim are 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yanbin (US 20070114181) in view of German (US 20150318158).
Regarding claim-18, Yanbin discloses wherein the fluid container (100, 2A-D, 8) comprises an open port probe (top is open), the open port probe comprising a tubular member, an inlet and an outlet for a solvent (defined at top for dispense and transfer of suspension of magnetic particles), a tip end open to the atmosphere (top is open, Fig.2D) and configured such that a solvent is directed to the tip end ([0049]). 
German discloses a device and method for ionized molecule analysis as well as extraction of molecule of interest and also, taches wherein the fluid container (Fig.1) comprises an open port probe (top is open), the open port probe comprising a tubular member (Fig.1), an inlet and an outlet for a solvent (defined at top for dispense and extraction of target molecule), a tip end open to the atmosphere and configured such that a solvent is directed to the tip end (via SPME) ([0010], [0060]).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to alternatively provide Yanbin’s apparatus with the fluid container comprises an open port probe, the open port probe comprising a tubular member, an inlet and an outlet for a solvent, a tip end open to the atmosphere and configured such that a solvent is directed to the tip end as taught by German for purpose of extracting and dispensing solution into the container.
Regarding claim-19, Yanbin as modified discloses contacting a substrate surface (34, Fig.1, 8; Taught by German) having an embedded analyte to the solvent to cause transfer of at least a portion of the analyte from the substrate surface to the solvent ([0010], [0013], [0027], [0060], [0062]; as taught in German).

Conclusion
Multiple rejections under 103 can be applied by using combination of references listed in “Notice of References Cited”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651